United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4211
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Chantry Hale,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 15, 2007
                                Filed: March 2, 2007
                                 ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       After Chantry Hale pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g)(1), the district court1 sentenced him to 92 months
in prison and 3 years of supervised release. On appeal, Hale’s counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).

      We enforce the appeal waiver included in Hale’s written plea agreement: the
plea colloquy reflects that Hale understood and voluntarily accepted the terms of the

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
plea agreement, including the waiver; this appeal falls within the scope of the waiver;
and no injustice would result. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (court should enforce appeal waiver and dismiss appeal where
it falls within scope of waiver, both plea agreement and waiver were entered into
knowingly and voluntarily, and no miscarriage of justice would result; one important
way district court can ensure plea agreement and appeal waiver are knowing and
voluntary is to properly question defendant about decision to enter agreement and to
waive right to appeal); United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues that are not covered by the appeal
waiver. Accordingly, we dismiss the appeal, and we grant counsel’s motion to
withdraw.
                     ______________________________




                                         -2-